 


113 HRES 447 EH: Supporting the democratic and European aspirations of the people of Ukraine, and their right to choose their own future free of intimidation and fear.
U.S. House of Representatives
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
113th CONGRESS
2d Session
H. RES. 447
In the House of Representatives, U. S.,

February 10, 2014
 
RESOLUTION
Supporting the democratic and European aspirations of the people of Ukraine, and their right to choose their own future free of intimidation and fear.
 

Whereas a democratic, prosperous, and independent Ukraine is in the national interest of the United States;
Whereas the Government of Ukraine has declared integration with Europe a national priority and has made significant progress toward meeting the requirements for an Association Agreement;
Whereas on November 21, 2013, following several months of intense outside pressure, Ukrainian President Viktor Yanukovych abruptly suspended negotiations on the Association Agreement one week before it was due to be signed at the European Union’s Eastern Partnership Summit in Vilnius, Lithuania;
Whereas this reversal of stated government policy precipitated demonstrations by hundreds of thousands of Ukrainian citizens in Kyiv as well as in cities throughout the country;
Whereas the demonstrators have been overwhelmingly peaceful and have sought to exercise their constitutional rights to freely assemble and express their opposition to President Yanukovych’s decision;
Whereas the demonstrators have consistently expressed their support for democracy, human rights, greater government accountability, and the rule of law, as well as for closer relations with Europe;
Whereas on November 30, 2013, police violently dispersed peaceful demonstrators in Kyiv’s Independence Square, resulting in many injuries and the arrest of several dozen individuals;
Whereas on December 11, 2013, police raided 3 opposition media outlets and the headquarters of an opposition party;
Whereas on December 11, 2013, despite President Yanukovych’s statement the previous day that he would engage in talks with the opposition, police attempted to forcibly evict peaceful protesters from central locations in Kyiv;
Whereas several journalists, including from Radio Free Europe/Radio Liberty, and civic activists supporting the demonstrators have been brutally attacked;
Whereas on January 16, 2014, the Ukrainian parliament passed, and President Yanukovych signed, legislation which severely limits the right of peaceful protest, constrains freedom of speech and the independent media, and unduly restricts civil society organizations;
Whereas the passage of these undemocratic measures and President Yanukovych’s refusal to engage in substantive dialogue with opposition leaders precipitated several days of violence and resulted in several deaths and hundreds of injuries, as well as numerous allegations of police brutality; and
Whereas in the face of spreading demonstrations, Ukrainian Government representatives and opposition leaders have entered into negotiations which on January 28, 2014, resulted in the resignation of the Prime Minister and his cabinet and the repeal of most of the anti-democratic laws from January 16, 2014: Now, therefore, be it

That the House of Representatives—
(1)greatly values the warm and close relationship the United States has established with Ukraine since that country regained its independence in 1991; 
(2)supports the democratic and European aspirations of the people of Ukraine, and their right to choose their own future free of intimidation and fear;
(3)calls on the United States and the European Union to continue to work together to support a peaceful resolution to the crisis, and to continue to support the desire of millions of Ukrainian citizens for democracy, human rights, government accountability, and the rule of law, and closer relations with Europe;
(4)urges the Government of Ukraine, Ukrainian opposition parties, and all protesters to exercise the utmost restraint and avoid confrontation, and calls on the Government of Ukraine to live up to its international obligations and respect and uphold the democratic rights of its citizens, including the freedom of assembly and expression, as well as the freedom of the press;
(5)condemns all acts of violence and calls on the Government of Ukraine to bring to justice those responsible for violence and brutality against peaceful protesters, and to release and drop any criminal charges against those detained for peacefully exercising their democratic rights;
(6)welcomes the repeal by the Ukrainian parliament of most of the anti-democratic measures adopted on January 16, 2014, and urges President Yanukovych to continue to engage in substantive talks with opposition leaders to address the legitimate grievances of the opposition, and to take additional steps to de-escalate tensions;
(7)urges the United States and the European Union to continue to make clear to Ukraine’s leaders that those who authorize or engage in violence against peaceful protesters will be held personally accountable; 
(8)supports the measures taken by the Department of State to revoke the visas of several Ukrainians linked to the violence, and encourages the Administration to consider additional targeted sanctions against those who authorize or engage in the use of force; and
(9)urges all parties to engage in constructive, sustained dialogue in order to find a peaceful solution to Ukraine’s current political and economic crisis. 

Karen L. Haas,Clerk.
